Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments, page 16, line 20, filed 13 April 2022 concerning the rejections of Claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi; Claims 1-5 and 7-9 under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2020/137921 A1), hereinafter Hatakeyama; and Claim 10 under 35 U.S.C. 103 as being unpatentable over Oishi, and in further view of Lin et al. (United States Patent Publication No. US 2019/0148146 A1), hereinafter Lin; have been fully considered but they are not persuasive. Applicant arguments largely involve citing to case law including, but not limited to, Titanium Metals Corp. v. Banner, 778 F.2d 775, 780, 227 U.S.P.Q. 773, 777 (Fed. Cir. 1985) and In re Arkley, 59 CCPA 804, 445 F.2d 586, to rebut the rejections of record, primarily that a person having ordinary skill in the art would have required undue experimentation to produce the polymer as described in Claim 1 of the present application. Applicant does cite broad sections of the MPEP, but not those sections most relevant to the present application and the disputed rejections of record. Given that the MPEP is the primary source of guidance for the examination of patent applications, it is important to start with what the MPEP states on the matter. MPEP §2031.02(III) states: "A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)." In the case cited, the court found that the reference in question “expressly contempl[ated]” the claim limitations of the patent application in question. Regarding the present application, the references cited, i.e. Oishi and Hatakeyama, expressly teach a polymer comprising multiple different repeating units. Not only that, but the referenced sections of the prior art references do more than teach broadly defined descriptions or chemical formulae to describe said repeating units. Indeed, in each of the referenced sections, there are one or more repeating units that not only meet claim limitations of the present applications, but exemplary repeating units which are identical to those disclosed in the present application as exemplary repeating units meeting the limitations of the claims of the present application. Furthermore, it is worth noting that Claim 1 has not claimed a specific polymer but rather a copolymer formed from four broad repeating groups, the disclosure of the prior art is anticipatory as one of ordinary skill in the art would have been able to select many of the suitable variants of the four repeating groups and still anticipated the claims, particularly given how broadly they currently read. Given that a polymer is disclosed in each of the prior art references as to having multiple repeating units, with each of the repeating unit types, as detailed as in the claims of the present application, having matching exemplary repeating units in the prior art references to those exemplary repeating units of the present application, the rejections of record stand as the limitations of the present claim language are “expressly contemplated” and “at once envisioned” by a person having ordinary skill in the art in view of the prior art.

Examiner’s Note
2.	Claims 6 and 11 are duplicates of each other, but are in compliance with 35 U.S.C. 112(d) and for that reasons are not herein rejected. But, if at a later date one of the claims were to be allowed, the other claim would be objected to under 37 CFR 1.75 as being a substantial duplicate of the allowed claim.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi.
7.	Regarding Claims 1-7 and 11-17, Oishi teaches (Paragraphs [0081-0105] of English Translation) a polymer comprising a first repeating unit derived from a monomer comprising a hydroxy-aryl group. Oishi teaches (Paragraphs [0128-0149] of English Translation) a polymer comprising a second repeating unit derived from a monomer comprising a hydroxy-aryl group protected with an acetal or ketal group. Oishi teaches (Paragraphs [0018-0028] of English Translation) a polymer comprising a third repeating unit derived from a (meth)acrylate monomer comprising a cycloaliphatic group. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) a polymer comprising a fourth repeating unit derived from a monomer comprising an acid-sensitive group. Oishi teaches (Paragraphs [0081-0189] of English Translation) a polymer comprising a first repeating unit, a second repeating unit, a third repeating unit, and a fourth repeating unit wherein the first repeating unit, the second repeating unit, the third repeating unit, and the fourth repeating unit are different from each other. Oishi teaches (Paragraphs [0081-0105] of English Translation) the first repeating unit is derived from a monomer of formula (1) of the instant application. Oishi teaches (Paragraphs [0128-0149] of English Translation) the second repeating unit is derived from a monomer of formula (2) of the instant application. Oishi teaches (Paragraphs [0018-0028]) the third repeating unit is derived from a monomer of formula (3) of the instant application. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) the fourth repeating unit is derived from a monomer of formula (4) of the instant application. Oishi teaches (Paragraphs [0081-0105] of English Translation) the first repeating unit is derived from a monomer of formula (1a) of the instant application. Oishi teaches (Paragraphs [0128-0149] of English Translation) the second repeating unit is derived from a monomer of formula (2a) of the instant application. Oishi teaches (Paragraphs [0081-0105] of English Translation) a mole percent of 45 to 70 of the first repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0128-0149] of English Translation) a mole percent of 5 to 45 of the second repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0018-0028] of English Translation) a mole percent of 3 to 40 of the third repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0018-0028 and 0180-0182] of English Translation) a mole percent of 5 to 30 of the fourth repeating unit based on 100 mole percent of total repeating units in the polymer. Oishi teaches (Paragraphs [0190-0235] of English Translation) a photoacid generator. Oishi teaches (Paragraphs [0224-0235] of English Translation) a solvent. Oishi teaches (Paragraphs [0318-0335] of English Translation) a different second polymer, wherein the second polymer is capable of switching solubility from insoluble to soluble in a 0.26 N TMAH aqueous solution upon reaction with acid. Oishi teaches (Paragraph [0306] of English Translation) a plasticizer.
8.	Regarding Claim 8 Oishi teaches (Paragraph [0317] of English Translation) applying a layer of the photoresist composition on a substrate. Oishi teaches (Paragraph [0314] of English Translation) drying the applied photoresist composition to form a photoresist composition layer. Oishi teaches (Paragraph [0336] of English Translation) exposing the photoresist composition layer to activating radiation. Oishi teaches (Paragraph [0337] of English Translation) heating the exposed photoresist composition layer. Oishi teaches (Paragraphs [0338-0358] of English Translation) developing the exposed composition layer to form a resist pattern.

9.	Claims 1-5, 7-9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2020/137921 A1), hereinafter Hatakeyama.
10.	Regarding Claims 1-5, 7, and 12-17, Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) a polymer comprising a first repeating unit derived from a monomer comprising a hydroxy-aryl group. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) a polymer comprising a second repeating unit derived from a monomer comprising a hydroxy-aryl group protected with an acetal or ketal group. Hatakeyama teaches (Paragraphs [0145-0151] of English Translation) a polymer comprising a third repeating unit derived from a (meth)acrylate monomer comprising a cycloaliphatic group. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) a polymer comprising a fourth repeating unit derived from a monomer comprising an acid-sensitive group. Hatakeyama teaches (Paragraphs [0063-0195] of English Translation) a polymer comprising a first repeating unit, a second repeating unit, a third repeating unit, and a fourth repeating unit wherein the first repeating unit, the second repeating unit, the third repeating unit, and the fourth repeating unit are different from each other. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) the first repeating unit is derived from a monomer of formula (1) of the instant application. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) the second repeating unit is derived from a monomer of formula (2) of the instant application. Hatakeyama teaches (Paragraphs [0145-0151]) the third repeating unit is derived from a monomer of formula (3) of the instant application. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) the fourth repeating unit is derived from a monomer of formula (4) of the instant application. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) the first repeating unit is derived from a monomer of formula (1a) of the instant application. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) the second repeating unit is derived from a monomer of formula (2a) of the instant application. Hatakeyama teaches (Paragraphs [0182-0195] of English Translation) a mole percent of 45 to 70 of the first repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0089-0096] of English Translation) a mole percent of 5 to 45 of the second repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0145-0151] of English Translation) a mole percent of 5 to 40 of the third repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0063-0081 and 0145-0151] of English Translation) a mole percent of 5 to 30 of the fourth repeating unit based on 100 mole percent of total repeating units in the polymer. Hatakeyama teaches (Paragraphs [0268-0287] of English Translation) a photoacid generator. Hatakeyama teaches (Paragraphs [0365-0367] of English Translation) a solvent. Hatakeyama teaches (Paragraph [0372] of English Translation) a plasticizer.
11.	Regarding Claims 8-9 Hatakeyama teaches (Paragraphs [0380-0381] of English Translation) applying a layer of the photoresist composition on a substrate. Hatakeyama teaches (Paragraphs [0380-0381] of English Translation) drying the applied photoresist composition to form a photoresist composition layer. Hatakeyama teaches (Paragraph [0382] of English Translation) exposing the photoresist composition layer to activating radiation. Hatakeyama teaches (Paragraph [0394] of English Translation) heating the exposed photoresist composition layer. Hatakeyama teaches (Paragraphs [0383-0393] of English Translation) developing the exposed composition layer to form a resist pattern. Hatakeyama teaches (Paragraph [0378]) the layer of the photoresist composition layer has a thickness of at least 5 micrometers.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
13.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (World Intellectual Property Organization Publication (WIPO) No. WO 2017/104355 A1), hereinafter Oishi, and in further view of Lin et al. (United States Patent Publication No. US 2019/0148146 A1), hereinafter Lin.
15.	Regarding Claim 10, Oishi teaches all of the elements of the present claimed inventions as set forth in Claim 8 above. However, Oishi fails to explicitly teach forming a staircase pattern in the substrate using the photoresist composition layer as an etch mask, wherein the staircase pattern comprises a plurality of stairs.
16.	Lin teaches (Paragraphs [0023-0061]) forming a staircase pattern in the substrate using the photoresist composition layer as an etch mask, wherein the staircase pattern comprises a plurality of stairs. Lin teaches (Paragraph [0065]) forming a staircase pattern comprising a plurality of stairs utilizing the method therein disclosed reduces both the manufacturing cost and manufacturing cycle time.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oishi to incorporate the teachings of Lin to form a staircase pattern comprising a plurality of stairs. Doing so would result in reduced manufacturing cost and manufacturing cycle time, as recognized by Lin.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
20.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/10/2022